PER Curiam. Appellant’s counsel filed a brief for him in this court, and paid the expense thereof; and it appears from a motion filed on the day of submission that the client has paid what he thinks is sufficient for the expense thereof, but has refused to pay the total expense, and has intimated that counsel was not authorized to incur this expense and prepare the brief for him. As to the latter question, there can be no doubt, from the motion and a motion of the associate counsel of appellant, that the attorney filing the brief was fully authorized to represent the appellant herein. The attorney now asks that his brief be stricken from the files, that appellant be given time in which to employ another attorney to brief his case, and that the cause be continued for that purpose; and associate counsel asks that time be granted sufficient for him to prepare a brief, should the court allow the withdrawal of the counsel. The court can not settle disputes between attorneys and clients, and must take the record as it finds it here, and can not delay the business of the court to allow the attorney to withdraw his brief after the same has been filed according to the rules of the court. Counsel is permitted to withdraw his personal connection with the case, but is not allowed to withdraw his briefs which have been filed. His remedy against his client is for services rendered and expenses incurred, and not withdrawing here after he has prepared the case for submission. Motion denied.